Argued April 18, 1944.
In this case the appellant, Society of Mutual Help Christopher Columbus, sought an injunction to prohibit the appellees, an unincorporated association, from using the name "Christopher Columbus Auxiliary". No property or property rights are involved.
The appeal was erroneously taken to this court. We have jurisdiction on appeal from the courts of common pleas only "if the subject of the controversy be either money, chattels, real or personal, or the possession of or title to real property": Act of March 2, 1923, P.L. 3, § 1, 17 Pa.C.S.A. § 184. Our jurisdiction is limited to matters expressly conferred by statute: Weinbach'sAppeal, 316 Pa. 333, 175 A. 500. Appeals involving alleged unlawful use of names have uniformly been heard by the Supreme Court: See Pocono Pines Assembly v. Miller, 229 Pa. 33,77 A. 1094; Peoples Trust Co. of Pittsburgh v. Safe Deposit  Trust Co.of Pittsburgh, 259 Pa. 62, 102 A. 412.
The appeal is certified to the Supreme Court. *Page 69